Citation Nr: 1500520	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Regrettably, a remand is necessary because there is insufficient medical evidence for the Board to adjudicate the issue of service connection for a left hip disability.  

VA afforded the Veteran an examination in December 2009.  The Veteran reported a gradual onset of left hip symptoms during boot camp training in service.  He reported going to sick call and receiving treatment and a profile for his left hip symptoms.  The examiner reported the findings of an April 2009 x-ray report of the Veteran's left hip, which revealed good preservation of joint spaces, no significant osteophytes, either a tiny accessory ossification center or benign labral calcification, no osteonecrosis, erosions, fractures, lytic or sclerotic lesions.  Based on his review of this x-ray, the examiner concluded that the Veteran's left hip was normal but that the Veteran had hip pain.  

In August 2011, Dr. L.R.N., opined that "it is as likely as not" that left hip pain may have resulted from the Veteran's service.  Subsequently, Dr. L.R.N., the Veteran's treating physician, indicated in an August 2012 treatment note that there was a causal relationship between the Veteran's lower back pain and his left hip pain.  He provided a diagnosis of left hip arthralgia secondary to degenerative disc disease.  A subsequent note from that same month references an x-ray of the Veteran's left hip, which showed "mild abnormalities."  
An examination is necessary to determine whether the Veteran has a left hip disability, whether a hip disability had onset as a result of service, or whether a hip disability had onset as a result of an already service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also send a letter to the Veteran asking him to submit any evidence of this treatment that he may have to VA.  

2.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim for a left hip disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner must determine whether the Veteran has had a left hip disorder during any time since he filed his claim in June 2009.  If the examiner diagnoses the Veteran with a left hip disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left hip disorder had onset during the Veteran's active service or was caused by his active service; specifically, in the opinion provided, the examiner is asked to address service treatment notes that document left hip pain or treatment during service.  

(b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left hip disorder was caused by a the Veteran's service-connected low back disability; specifically, in the opinion provided, the examiner is asked to address VA treatment notes in which Dr. L.R.N. attributes left hip pain to the Veteran's service-connected low back disability.  

3.  Ensure compliance with the above remand instructions.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals





